



Exhibit 10.2


FOURTH AMENDMENT TO THE THIRD AMENDMENT AND
RESTATEMENT OF AGREEMENT OF LIMITED PARTNERSHIP OF
THE TAUBMAN REALTY GROUP LIMITED PARTNERSHIP




THIS FOURTH AMENDMENT (this “Amendment”) TO THE THIRD AMENDMENT AND RESTATEMENT
OF AGREEMENT OF LIMITED PARTNERSHIP OF THE TAUBMAN REALTY GROUP LIMITED
PARTNERSHIP (the “Partnership Agreement”) is entered into effective as of June
5, 2020, and is made by and between TAUBMAN CENTERS, INC., a Michigan
corporation (“TCO”), and TG PARTNERS, LLC, a Delaware limited liability company
(“TG”), who, as the Appointing Persons, have the full power and authority
pursuant to Section 13.11 of the Partnership Agreement to amend the Partnership
Agreement on behalf of all of the Partners of the Partnership with respect to
the matters herein provided. (Capitalized terms used herein that are not herein
defined shall have the meanings ascribed to them in the Partnership Agreement.)


Recitals:


A.    On December 12, 2012, TCO and TG entered into the Partnership Agreement as
an amendment and restatement of the then-existing partnership agreement, as
authorized under Section 13.11 of such agreement.


B.    On June 1, 2016, TCO and TG entered into that certain First Amendment to
the Partnership Agreement to provide for the issuance of Profits Units to
certain employees of The Taubman Company LLC in accordance with the provisions
of an Award Agreement under The Taubman Company LLC 2008 Omnibus Long-Term
Incentive Plan, as amended, and for certain other reasons.


C.    On December 18, 2018, TCO and TG entered into that certain Second
Amendment to the Partnership Agreement to reflect certain changes to the federal
income tax audit procedures and changes to certain state partnership income tax
laws.


D.    On April 13, 2020, TCO and TG entered into that certain Third Amendment to
the Partnership Agreement to change the timing of certain distributions to the
Partners.


E.    As authorized under Section 13.11 of the Partnership Agreement, the
parties hereto wish to further amend the Partnership Agreement (as amended by
the First Amendment, the Second Amendment, and the Third Amendment, the “Amended
Partnership Agreement”) to further change the timing of certain distributions to
the Partners.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree that the
Amended Partnership Agreement is amended as follows:









--------------------------------------------------------------------------------





1.     Article II of the Amended Partnership Agreement is hereby amended to
delete the definition of “Distribution Date,” and to substitute the following in
the place thereof:


“Distribution Date” means the fifteenth (15th) Day of each month of each
Partnership Fiscal Year.


2.    Section 5.2(a)(ii) of the Amended Partnership Agreement is hereby deleted
in its entirety, and the following is substituted in the place thereof:


(ii)     a cash distribution shall be made to the Partners, in accordance with
their respective Percentage Interests, in an annual amount equal to the Required
Distribution Amount, on such date or dates during the Partnership Fiscal Year or
within thirty (30) Days thereafter as the Managing General Partner shall
determine with written notice to the Partners.
 
3.    As amended by this Amendment, all of the provisions of the Amended
Partnership Agreement are hereby ratified and confirmed and shall remain in full
force and effect.


IN WITNESS WHEREOF, the undersigned Appointing Persons, in accordance with
Section 13.11 of the Partnership Agreement, on behalf of all of the Partners,
have entered into this Amendment as of the date first-above written.


TAUBMAN CENTERS, INC., a Michigan corporation


By: /s/ Simon J. Leopold
Simon J. Leopold


Its: Chief Financial Officer    


TG PARTNERS, LLC, a Delaware limited liability company


By:    TG Michigan, Inc., a Michigan corporation, Manager


By: /s/ Robert S. Taubman
Robert S. Taubman


Its: President and Chief Executive Officer


    



